                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF WISCONSIN

 RHONDA D. LEWIS & WILL MATTHEWS,
 individually and on behalf of similarly situated
 persons,

                       Plaintiff,                         Case No. 2:19-cv-00323-PP

        v.                                                Jury Demanded

 LUCKY 2 LOGISTICS, LLC D/B/A “NEED IT
 NOW COURIER”


                       Defendant.


   JOINT STATUS REPORT REGARDING SETTLEMENT AND MEDIATION AND
        UNOPPOSED MOTION TO CONTINUE STAY OF PROCEEDINGS

       The Parties respectfully request, in light of the current Covid-19 health crisis and as a

matter of facilitating potential settlement of the claims in this lawsuit, that the Court approve a

further stay of these proceedings, and in support thereof would show the Court as follows:

                                                    I.

       Pursuant to the Court’s Orders dated June 21, 2019 (Dkt. No. 11) and November 21, 2019

(Dkt. No. 13) (the “Orders”), the Parties respectfully report that Defendant has provided Plaintiff

with substantial information and documentation concerning the claims at issue and Plaintiff has

completed its review and analysis of such information and documentation. In addition, the parties

have exchanged their respective views and positions regarding these matters and are continuing to

do so. However, the ongoing Covid-19 health crisis and applicable stay at home orders have and

continue to interfere with and delay this process. The Parties are nonetheless cooperating and

anticipate that at the completion of the exchange of additional information and documentation, the

Parties will continue to engage in good faith settlement discussions and/or proceed to mediation

in a timely fashion.


JOINT STATUS REPORT AND UNOPPOSED MOTION TO STAY – PAGE 1
             Case 2:19-cv-00323-PP Filed 04/09/20 Page 1 of 3 Document 14
                                                  II.

       The Parties therefore believe it is the interests of judicial efficiency to allow this process to

continue for an additional 120 days according to the same terms and conditions as set forth in the

Unopposed Motions to Stay filed on June 19, 2019 (Dkt. No. 10) and November 15, 2019 (Dkt.

No. 12) and the Court’s Orders. Within 15 days of the completion of the 120-day period, the

Parties will again provide to the Court a status report on their progress. If settlement is not

achieved, the Parties will notify the Court that settlement efforts were unsuccessful and the date

when Defendant shall file its response to the Complaint, which shall be no later than thirty (30)

days after such notification to the Court.

       WHEREFORE, the Parties respectfully request that the Court enter an Order approving the

agreements contained herein and staying this matter for 120 days pending further settlement

discussions and/or mediation.



                                                        Respectfully submitted,

                                                        s/ Matthew Haynie___________________
                                                        Matthew Haynie, Texas Bar No. 24087692
                                                        FORESTER HAYNIE PLLC
                                                        1701 N. Market Street, Suite 210
                                                        Dallas, Texas 75202
                                                        (214) 210-2100 phone
                                                        (214) 346-5909 fax
                                                        Email: matthew@foresterhaynie.com

                                                        Counsel for Plaintiff




JOINT STATUS REPORT AND UNOPPOSED MOTION TO STAY – PAGE 2
          Case 2:19-cv-00323-PP Filed 04/09/20 Page 2 of 3 Document 14
                                CERTIFICATE OF SERVICE

         I hereby certify that I have electronically filed the foregoing document with the Clerk of
Court through the CM/ECF document filing system, which sent notification and copies of the filing
to all counsel of record.

                                                     s/ Matthew Haynie___________________




                             CERTIFICATE OF CONFERENCE

        I hereby certify that I conferred with Defense counsel and was advised that Defendant joins
in the status report and the relief sought herein.

                                                     s/ Matthew Haynie___________________




JOINT STATUS REPORT AND UNOPPOSED MOTION TO STAY – PAGE 3
          Case 2:19-cv-00323-PP Filed 04/09/20 Page 3 of 3 Document 14
